Case 2:20-cv- -01947- MPK Document 6-4 Filed 02/09/21 Page 1of1
ie

 

FORM ACJ-135A 3
ALLEGHENY COUNTY PRISON
950 SECOND AVENUE
PITTSBURGH, PA 15219
INMATE’S REQUEST TO STAFF MEMBER

Complete Items Number 1-6.
If you follow instructions in preparing your request,

it can be disposed of more promply and intelligently.

Replaces JBC 135 which may be used.

 

 

 

 

 

 

1,TO: (NAME AND TITLE OF OFFICER) L Quca, Ky WILK GIMS 2. DATE
Hak bebuaty Warden of Medi ca\ Qa [20d
3. BY: UINSTITUTIONAL NAME AND NUMBER)
| Midna Gin ca_ \ ATI
4. WORK ASSIGNMENT 5. QUARTERS ASSIGNMENT
Dod UC Cé\\ 361
6. SUBJECT: STATE COMPLETELY BUT BRIEFLY THE PROBLEM ON WHICH YOU DESIRE ASSISTANCE. GIVE DETAILS

 

 

Teos Ma Witiams: Since @oc\y bine 1 love lneon eye cen Line, SANE DOVE Doin 1 Hoy,
Feet, Lino Vhis Cotald \be 0 Sumpinn of Diclowes. L Ie cubimiiea niin sick Cull
(Ras Ona Luss yore d L would he cated to Me cunic to have py AAC S Checked.
Titans a \so-kaloh Mace f Cinbees Wasiad oe SDUSLL, OF Wy Dan Nye Souste Woda

 

 

 

 

 
   

ath alse an anv \ Ap Cass NGA Nant IGS sale oO wad + ns ‘otold iN Wc Voss
Wel Pare on F o1\3030 Wud he Sten Soon GG \E ok Snes Sulomnies co SOK CON

Feoss diceckiyyo him. Lick bok Mee dnd Phy Muclical TAAL Yo GAdiers
Nng PA in My Ceo lass Stil Qone UNcdaswed. Com yor pwase. ensue, Vow keeoted

XK wa medical issue. Wowk MA fos Vou Jana Od, CxeOONON | Was MOMEC

 

 

 

 

 

 

Sin [2 fe ly

Zi Ne,
7. DISPOSITION: (DO NOT WRITE IN THIS SPACE)

[ | TO ACJ-14 CAR ONLY { | TO ACJ-14 CAR AND ACJ-15 IRS
STAFF MEMBER

 

 

DATE

 

 

 

EXHIBIT J |
